Name: Council Regulation (EU) NoÃ 168/2012 of 27Ã February 2012 amending Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  coal and mining industries;  Asia and Oceania;  iron, steel and other metal industries;  international trade
 Date Published: nan

 28.2.2012 EN Official Journal of the European Union L 54/1 COUNCIL REGULATION (EU) No 168/2012 of 27 February 2012 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012 (2). (2) In view of the continued brutal repression and violation of human rights by the Government of Syria, Council Decision 2012/122/CFSP (3) amending Decision 2011/782/CFSP provides for additional measures, namely a prohibition on the sale, purchase, transportation or brokering of gold, precious metals and diamonds, restrictive measures against the Central Bank of Syria, and amendments to the list of targeted persons and entities. (3) Those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) Regulation (EU) No 36/2012 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is hereby amended as follows: (1) the following article is inserted: Article 11a 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, gold, precious metals and diamonds, as listed in Annex VIII, whether or not originating in the Union, to the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria, any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them; (b) to purchase, import or transport, directly or indirectly, gold, precious metals and diamonds, as listed in Annex VIII, whether the item concerned originates in Syria or not, from the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria and any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them; and (c) to provide, directly or indirectly, technical assistance or brokering services, financing or financial assistance, related to the goods referred to in points (a) and (b), to the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria and any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them. 2. Annex VIII shall include gold, precious metals and diamonds subject to the prohibitions referred to in paragraph 1.; (2) the following article is inserted: Article 21a The prohibitions in Article 14 shall not apply to: (a) (i) a transfer by or through Central Bank of Syria of funds or economic resources received and frozen after the date of its designation; or (ii) a transfer of funds or economic resources to or through Central Bank of Syria where the transfer is related to a payment by a person or entity not listed in Annex II or IIa due in connection with a specific trade contract, provided that the competent authority of the relevant Member State has determined, on a case-by-case basis, that the payment will not directly or indirectly be received by any other person or entity listed in Annex II or IIa; or (b) a transfer made by or through Central Bank of Syria of frozen funds or economic resources in order to provide financial institutions within the jurisdiction of the Member States with liquidity for the financing of trade, provided that the transfer has been authorised by the competent authority of the relevant Member State.. Article 2 The persons and entity listed in Annex I to this Regulation shall be added to the list set out in Annex II to Regulation (EU) No 36/2012. Article 3 The person listed in Annex II to this Regulation shall be deleted from the list set out in Annex II to Regulation (EU) No 36/2012. Article 4 The text set out in Annex III to this Regulation is added to Regulation (EU) No 36/2012 as Annex VIII. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. (2) OJ L 16, 19.1.2012, p. 1. (3) See page 14 of this Official Journal. ANNEX I In Annex II to Regulation (EU) No 36/2012, the following entries are added: Name Identifying information Reasons Date of listing 1. Central Bank of Syria Syria, Damascus, Sabah Bahrat Square Postal address: Altjreda al Maghrebeh square, Damascus, Syrian Arab Republic, P.O. Box: 2254 Providing financial support to the regime 27.2.2012 2. Al Halqi, Dr. Wael Nader Born in the Daraa Province, 1964 Minister of Health. Under his responsibility hospitals were ordered to deny care to protestors. 27.2.2012 3. Azzam, Mansour Fadlallah Born in the Sweida Province, 1960 Minister of Presidential Affairs Advisor to the President. 27.2.2012 4. Sabouni, Dr. Emad Abdul-Ghani Born in Damascus, 1964 Minister of Communication and Technology. Under his responsability free access to the media is being seriously hampered. 27.2.2012 5. Allaw, Sufian Born in al-Bukamal, Deir Ezzor, 1944 Minister of Petroleum and Mineral Resources. Responsible for policies concerning petroleum and mineral resources which provide a major source of financial support for the regime. 27.2.2012 6. Slakho, Dr Adnan Born in Damascus, 1955 Minister of Industry Responsible for economic and industrial policies which provide resources and support for the regime. 27.2.2012 7. Al-Rashed, Dr. Saleh Born in the Aleppo Province, 1964 Minister of Education. Under his responsibility schools are being used as makeshift prisons 27.2.2012 8. Abbas, Dr. Fayssal Born in the Hama Province, 1955 Minister of Transport. Under his responsibility logistical support for the repression is being provided. 27.2.2012 ANNEX II In Annex II to Regulation (EU) No 36/2012, the following entry is deleted: 52. Emad Ghraiwati ANNEX III ANNEX VIII List of gold, precious metals and diamonds referred to in Article 11a HS Code Description 7102 Diamonds, whether or not worked, but not mounted or set. 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form. 7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form. 7109 Base metals or silver, clad with gold, not further worked than semi-manufactured. 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form. 7111 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured. 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal..